     Case 1:14-md-02542-VSB-SLC Document 693 Filed 10/06/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 IN RE: KEURIG GREEN MOUNTAIN SINGLE-
 SERVE COFFEE ANTITRUST LITIGATION                       Case No. 1:14-md-2542

 This Document Relates To:                               STIPULATION AND [PROPOSED]
                                                         ORDER
 Direct Purchaser Plaintiff Action


       It is hereby stipulated and agreed by and between the Direct Purchaser Plaintiffs

(“DPPs”) and Defendant Keurig Green Mountain, Inc. (“Keurig” and, together with the DPPs,

the “Parties”) in the above-captioned action, that:

       1.      Plaintiff David Rosenthal’s claims in the above-captioned action are dismissed

pursuant to Rule 41(a)(1)(A)(ii) and/or Rule 21 of the Federal Rules of Civil Procedure.

       2.      The Direct Purchaser Plaintiffs’ Consolidated Amended Class Action Complaint

(ECF No. 237) is hereby amended to strike: (a) the reference to David Rosenthal in the preamble

on Page 1; and (b) Paragraph 33.

       3.      Keurig will not seek the deposition of Mr. Rosenthal and will destroy all copies of

documents that Mr. Rosenthal produced in the course of discovery in the above-captioned action

in accordance with the Stipulated Amended Protective Order (ECF No. 496) (the “Protective

Order”).

       4.      The dismissal of Mr. Rosenthal shall be without prejudice to Mr. Rosenthal’s

standing as an absent class member.

       5.      Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Answer and Defenses of

Defendant Keurig Green Mountain, Inc. to Consolidated Amended Class Action Complaint Filed

by Direct Purchaser Plaintiffs (the “Keurig Answer”) (ECF No. 407) is hereby amended to add




                                                 1
     Case 1:14-md-02542-VSB-SLC Document 693 Filed 10/06/19 Page 2 of 4



Affirmative or Alternative Defense #16, which avers that “Plaintiff’s claims are barred, in whole

or in part, by the Noerr-Pennington doctrine.”

       6.      DPPs’ stipulation and agreement that Keurig may amend the Keurig Answer to

assert Affirmative or Alternative Defense #16 does not reflect any agreement or concession as to

the validity of Affirmative or Alternative Defense #16 or any other part of the Keurig Answer.

Keurig’s amendment does not reflect any agreement or concession on its part that Noerr-

Pennington is an affirmative defense that must be plead in an answer or that Keurig bears the

burden of proof on such a defense.

       7.      This Stipulation and all agreements contained herein are without prejudice and

without costs to any Party.



Dated: New York, NY
       October 1, 2019
                                                     /s/ William Reiss (with permission)
                                                     William Reiss
                                                     David B. Rochelson
                                                     399 Park Avenue, Suite 3600
                                                     New York, NY 10022
                                                     (212) 980-7400
                                                     wreiss@robinskaplan.com
                                                     drochelson@robinskaplan.com

                                                     Michael M. Buchman
                                                     Michelle C. Clerkin
                                                     MOTLEY RICE LLC
                                                     777 Third Avenue, 27th Floor
                                                     New York, NY 10017
                                                     (212) 577-0050
                                                     mbuchman@motleyrice.com
                                                     mclerkin@motleyrice.com

                                                     Robert G. Eisler
                                                     Deborah Elman
                                                     GRANT & EISENHOFER P.A.
                                                     485 Lexington Avenue, 29th Floor


                                                 2
Case 1:14-md-02542-VSB-SLC Document 693 Filed 10/06/19 Page 3 of 4



                                    New York, NY 10017
                                    (646) 722-8500
                                    reisler@gelaw.com
                                    delman@gelaw.com

                                    Attorneys for Direct Purchaser Plaintiffs
                                    and Interim Co-Lead Counsel for the
                                    Proposed Direct
                                    Purchaser Plaintiff Class

                                    /s/ Carl Lawrence Malm
                                    Carl Lawrence Malm
                                    Leah Brannon
                                    Lisa Danzig
                                    CLEARY GOTTLIEB STEEN &
                                    HAMILTON LLP
                                    2112 Pennsylvania Ave NW
                                    Washington, DC 20007
                                    T: (202) 974-1959
                                    lmalm@cgsh.com
                                    lbrannon@cgsh.com
                                    ldanzig@cgsh.com

                                    Rahul Mukhi
                                    CLEARY GOTTLIEB STEEN &
                                    HAMILTON LLP
                                    One Liberty Plaza
                                    New York, NY 10006
                                    T: (212) 225-2912

                                    Wendelynne J. Newton
                                    Mackenzie A. Baird
                                    BUCHANAN INGERSOLL & ROONEY
                                    One Oxford Centre
                                    301 Grant Street, 20th Floor
                                    Pittsburgh, Pennsylvania 15219
                                    Telephone: (412) 562-8800
                                    wendelynne.newton@bipc.com
                                    mackenzie.baird@bipc.com

                                    Counsel for Defendant Keurig Green
                                    Mountain, Inc., f/k/a Green Mountain Coffee
                                    Roasters, Inc. and as successor to Keurig,
                                    Incorporated




                                3
    Case 1:14-md-02542-VSB-SLC Document 693 Filed 10/06/19 Page 4 of 4



SO ORDERED.


Dated: _____________________________
       New York, NY

                         10/6/2019




                                       4
